UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

ROBERT YOUNG, et al., : Case No. 1:]6-cv-1006

Plaintift`, '

Judge Timothy S. Black
vs.
. Magistrate Judge Michael J.

RANDALL WINKLER, et al., : Newman

Defendants. '

DECISION AND ENTRY
ADOPTING THE REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 45)

This case is before the Court pursuant to this Court’s Orders referring disputes
pertaining to the parties’ settlement agreement to United States Magistrate Judge Michael
J. Newman (Docs. 24, 44). Pursuant to such reference, the Magistrate Judge reviewed
the pleadings filed with this Court and, on December 17, 2018, submitted a Report and
Recommendation (Doc. 45). No objections were tiled.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has
reviewed the comprehensive findings of the Magistrate Judge and considered de novo all
of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby adopted in its

entirety. l

 

l Also pending before the Court is Defendants’ motion to strike Plaintiffs’ motion for relief from
judgment (Doe. 36) on the grounds that Judge Newman lacks jurisdiction over said motion. In
light of this Court’s Order referring Plaintiffs’ motion for relief from judgment to Judge Newman
(Doc. 44), Defendants’ motion to strike is DENIED as moot.

Accordingly:
l. Defendants’ motion to strike (Doc. 36) is DENIED as moot;

2. Defendants’ motion to enforce the parties’ settlement agreement (Doc. 26)
is DENIED as moot as it relates to the return of street signs previously in
Plaintiffs’ possession and GRANTED in all other respects;

3. Plaintiffs are ORDERED to comply with the terms of the settlement
agreement (with the exception of the provision requiring the return of
certain street signs); and

4. Plaintiffs’ motion for relief from judgment (Doc. 33) is DENIED.

IT IS SO ()RDERED.

view / Wm@@»a

Timothy S Bla
United States District Judge

